DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-22 as originally filed are pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 10 and 21 are objected to because of the following informalities: a comma should be inserted after “respectively” in line 5 of each claim.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 7, 9-10, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 13, 2, 3, and 18, respectively, of U.S. Patent No. 10,105,845.  Although the claims at issue are not identical, they are not patentably distinct from each other because the substance of each and every limitation found in claims of the present application is set forth in, and therefore anticipated by, corresponding claims of the reference patent as follows.
Claims of Present Application
Corresponding Claims of Reference Patent
1. A robotic system comprising:
a body;

a power source coupled to the body;

a modular component comprising at least one moveable part;


a node coupled to the body and comprising:

an attachment mechanism, the attachment mechanism configured to removably couple the modular component to the node; and

a connector configured to deliver power from the power source to the modular component to operate the modular component to rotate the at least one movable part relative to the body when the modular component is coupled to the node, the connector comprising:

a cylindrical chamber configured to receive a corresponding cylindrical component of the modular component, whereby the modular component rotates about a longitudinal axis of the cylindrical chamber when the modular component is operated; and


an interface, wherein power is delivered to the modular component by way of the interface when the corresponding cylindrical component is received at the cylindrical chamber; and

a control system coupled to the body, the control system configured to:


in response to the modular component being attached to the node, receive information from the modular component by way of the interface; and



deliver power through the interface to operate the modular component in part based on the received information.
1. A robotic system comprising:
a body;

[see “deliver hydraulic power” later in the claim]

a modular component including at least one moveable part, the at least one movable part having a corresponding cylindrical component;

a node coupled to the body and comprising:

at least one attachment mechanism, the at least one attachment mechanism configured to removably couple the modular component to the node; and

a hydraulic connector configured to hydraulically couple the modular component to the node when the modular component is coupled to the node [for rotating the at least one movable part relative to the body], the hydraulic connector including

a cylindrical chamber configured to receive the corresponding cylindrical component of the at least one movable part and deliver hydraulic power …, [allowing the corresponding cylindrical component of the at least one movable part to rotate about a longitudinal axis of the cylindrical chamber]
…
a rotary union between the hydraulic connector and the corresponding cylindrical component of the at least one movable part, the rotary union;
…

a control system coupled to the body and the communication interface, wherein the control system is configured to:

in response to the modular component being attached to the body by way of the node and the at least one attachment mechanism, receive, by way of the communication interface, the information from the modular component, and 

deliver the hydraulic power through the hydraulic cylindrical chamber of the hydraulic connector to operate the at least one movable part based on the received information.
4. The robotic system of claim 1, wherein:



the received information includes an identity of the modular component; and
the control system controls operation of the modular component according to operating characteristics corresponding to the identity of the modular component.
11. The robotic system of claim 1, wherein the robotic system has access to a database representing modular components, and wherein the control system is further configured to:
look up the information in the database to identify the modular component, wherein delivering the hydraulic power to operate the at least one movable part of the modular component based on the received information comprises the hydraulic power causing the at least one movable part of the modular component to move based on the identity of the modular component.
7. The robotic system of claim 1,





wherein the received information includes sensor information generated by one or more sensors disposed at the modular component, the sensor information related to operation of the modular component.
13. The robotic system of claim 1, further comprising:
a power source modularly coupled to the body and the modular component, wherein the power source is configured to provide power for the operation of the at least one movable part; and

a sensor system modularly coupled to the body and the control system, wherein the sensor system is configured to provide the control system with information relating to the robotic system's environment or operation of the robotic system.
9. The robotic system of claim 1, wherein the received information includes at least one of (a) kinematic information, (b) calibration data, (c) motion limits, or (d) strength limits relating to operation of the modular component.
2. The robotic system of claim 1, wherein the information from the modular component includes at least one of kinematic information, calibration data, motion limits, or strength limits relating to the operation of the at least one movable part.
10. The robotic system of claim 1, wherein:
the at least one movable part includes a leg operable to move the body relative to a surface or an arm operable to manipulate an object or carry a load; and
the control system is configured to deliver power to operate the leg or the arm, respectively according to the received information.
3. The robotic system of claim 1, wherein
the at least one movable part includes a leg operable to move the body relative to a surface or an arm operable to manipulate an object or carry a load, and
wherein the control system is configured to operate the leg or the arm according to the information from the modular component.
12. A method comprising:
engaging, by way of an attachment mechanism of a node of a robotic system, a modular component to the node, a power source coupled to a body of the robotic system;



coupling, by way of a connector of the node, the modular component to the node to deliver power from the power source to the modular component to operate the modular component to rotate at least one moveable part of the modular component relative to the body when the modular component is coupled to the node, the connector comprising:

a cylindrical chamber that receives a corresponding cylindrical component of the modular component when the modular component is coupled to the node, whereby the modular component rotates about a longitudinal axis of the cylindrical chamber when the modular component is operated; and


an interface, wherein power is delivered to the modular component by way of the interface when the corresponding cylindrical component is received at the cylindrical chamber;



receiving information from the modular component by way of the interface when the modular component is coupled to the node; and



delivering power through the interface to operate the modular component in part based on the received information.
18. A method comprising:
engaging, by way of a first attachment mechanism on a node of a robotic system, a first modular component including at least one first movable part operable to rotate relative to a body of the robotic system when the first modular component is coupled to the node; 

hydraulically coupling, by way of a hydraulic connector of the node, the first modular component to the node when the first modular component is coupled to the node, the hydraulic connector including




a cylindrical chamber configured to receive a corresponding cylindrical component of the at least one first movable part and deliver hydraulic power for rotating the at least one first movable part relative to the body of the robotic system, the hydraulic connector including slip rings disposed in the cylindrical chamber to provide

a rotary union between the hydraulic connector and the corresponding cylindrical component of the at least one first movable part, the rotary union allowing the corresponding cylindrical component of the at least one movable part to rotate about a longitudinal axis of the cylindrical chamber;

receiving, from the first modular component and by way of a first communication interface coupled to the body of the robotic system, first information relating to the first modular component and operation of the at least one first movable part; and

delivering, by the robotic system, the hydraulic power through the hydraulic cylindrical chamber of the hydraulic connector to operate the at least one first movable part of the first modular component based on the received first information.


Claims 1, 7, 9-12, 18, and 20-21, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 4- 6, 15, 28, and 18-19, respectively, of U.S. Patent No. 11,298,826.  Although the claims at issue are not identical, they are not patentably distinct from each other because the substance of each and every limitation found in claims of the present application is set forth in, and therefore anticipated by, corresponding claims of the reference patent as follows.
Claims of Present Application
Corresponding Claims of Reference Patent
1. A robotic system comprising:
a body;

a power source coupled to the body;



a modular component comprising at least one moveable part;

a node coupled to the body and comprising:

an attachment mechanism, the attachment mechanism configured to removably couple the modular component to the node; and


a connector configured to deliver power from the power source to the modular component to operate the modular component to rotate the at least one movable part relative to the body when the modular component is coupled to the node, the connector comprising:

a cylindrical chamber configured to receive a corresponding cylindrical component of the modular component, whereby the modular component rotates about a longitudinal axis of the cylindrical chamber when the modular component is operated; and

an interface, wherein power is delivered to the modular component by way of the interface when the corresponding cylindrical component is received at the cylindrical chamber; and


a control system coupled to the body, the control system configured to:

in response to the modular component being attached to the node, receive information from the modular component by way of the interface; and


deliver power through the interface to operate the modular component in part based on the received information.
1. A robotic system comprising:
a body at least partially enclosing a hydraulic system;

[see “deliver the hydraulic fluid through the hydraulic connector to operate the at least one movable part” later in the claim]

a modular component including at least one moveable part;

a node coupled to the body and comprising:

at least one attachment mechanism, the at least one attachment mechanism configured to removably couple the modular component to the node; and


a hydraulic connector configured to hydraulically couple the modular component to the node and deliver hydraulic fluid from the hydraulic system to the modular component to rotate the at least one movable part relative to the body, the hydraulic connector comprising:

a chamber including a cylindrical inner wall configured to receive a corresponding cylindrical component of the modular component [the rotary union interface allowing the modular component to rotate about a longitudinal axis of the chamber]; and

a rotary union interface disposed along the cylindrical inner wall of the chamber, wherein, when the cylindrical component is received at the chamber, the hydraulic fluid is delivered to the modular component by way of the rotary union interface; and

a control system coupled to the body, the control system configured to:

in response to the modular component being attached to the body by way of the at least one attachment mechanism, receive information from the modular component; and

deliver the hydraulic fluid through the hydraulic connector to operate the at least one movable part based on the received information.
7. The robotic system of claim 1,
wherein the received information includes sensor information generated by one or more sensors disposed at the modular component, the sensor information related to operation of the modular component.
14. The robotic system of claim 1, further comprising: …
 a sensor system modularly coupled to the body and the control system, wherein the sensor system is configured to provide the control system with information relating to an environment of the robotic system or operation of the robotic system.
9. The robotic system of claim 1, wherein the received information includes at least one of (a) kinematic information, (b) calibration data, (c) motion limits, or (d) strength limits relating to operation of the modular component.
4. The robotic system of claim 1, wherein the information received from the modular component includes at least one of (a) kinematic information, (b) calibration data, (c) motion limits, or (d) strength limits relating to operation of the at least one movable part.
10. The robotic system of claim 1, wherein:
the at least one movable part includes a leg operable to move the body relative to a surface or an arm operable to manipulate an object or carry a load; and

the control system is configured to deliver power to operate the leg or the arm, respectively according to the received information.
5. The robotic system of claim 1, wherein the at least one movable part includes a leg operable to move the body relative to a surface or an arm operable to manipulate an object or carry a load, and

wherein the control system is configured to operate the leg or the arm, respectively according to the information received from the modular component.
11. The robotic system of claim 1, wherein the attachment mechanism includes a plurality of attachment mechanisms configured to removably couple a plurality of respective modular components to the node, the plurality of respective modular components comprising a plurality of respective moveable parts operable to move relative to the body when the plurality of respective modular components are attached to the body, and wherein the control system is configured to:

in response to the plurality of respective modular components being removably coupled to the node, receive additional information from the plurality of respective modular components; and

operate the plurality of respective modular components relative to each other based on the additional information received from the plurality of respective modular components.
6. The robotic system of claim 1, wherein the at least one attachment mechanism includes a plurality of attachment mechanisms configured to removably couple a plurality of respective modular components to the node, the plurality of modular components including a plurality of respective moveable parts operable to move relative to the body when the plurality of modular components are attached to the body, and wherein the control system is configured to:

in response to the plurality of modular components being removably coupled to the node, receive information from the plurality of modular components; and


operate the plurality of movable parts relative to each other based on the information received from the plurality of modular components.
12. A method comprising:

engaging, by way of an attachment mechanism of a node of a robotic system, a modular component to the node, a power source coupled to a body of the robotic system;




coupling, by way of a connector of the node, the modular component to the node to deliver power from the power source to the modular component to operate the modular component to rotate at least one moveable part of the modular component relative to the body when the modular component is coupled to the node, the connector comprising:

a cylindrical chamber that receives a corresponding cylindrical component of the modular component when the modular component is coupled to the node, whereby the modular component rotates about a longitudinal axis of the cylindrical chamber when the modular component is operated; and

an interface, wherein power is delivered to the modular component by way of the interface when the corresponding cylindrical component is received at the cylindrical chamber;





receiving information from the modular component by way of the interface when the modular component is coupled to the node; and

delivering power through the interface to operate the modular component in part based on the received information.
15. A method comprising:

engaging, by way of at least one attachment mechanism on a node of a robotic system, a modular component including at least one movable part operable to rotate relative to a body of the robotic system when the modular component is coupled to the node, the body at least partially enclosing a hydraulic system; 

hydraulically coupling, by way of a hydraulic connector of the node, the modular component to the hydraulic system via the node to receive hydraulic fluid from the hydraulic system when the modular component is coupled to the node, the hydraulic connector including



a chamber having a cylindrical inner wall configured to receive a corresponding component of the at least one movable part and deliver hydraulic fluid for operation of rotating the at least one movable part relative to the body of the robotic system, the hydraulic connector including

a rotary union interface disposed along the cylindrical inner wall of the chamber, wherein, when the corresponding component is received at the chamber, the hydraulic fluid is received by the modular component by way of the rotary union interface, the rotary union interface allowing the corresponding component of the at least one movable part to rotate about a longitudinal axis of the chamber;

receiving, from the modular component, information relating to the modular component and operation of the at least one movable part; and

delivering, by the robotic system, the hydraulic fluid through the hydraulic connector to operate the at least one movable part of the modular component based on the received information.
18. The method of claim 12,
wherein the received information includes sensor information generated by one or more sensors disposed at the modular component, the sensor information related to operation of the modular component.
28. The method of claim 15, further comprising: … and
providing, by a sensor system of the robotic system, information relating to an environment of the robotic system or operation of the robotic system, the sensor system modularly coupled to the body.
20. The method of claim 12, wherein the received information includes at least one of (a) kinematic information, (b) calibration data, (c) motion limits, or (d) strength limits relating to operation of the modular component.
18. The method of claim 15, wherein the information from the modular component includes at least one of (a) kinematic information, (b) calibration data, (c) motion limits, or (d) strength limits relating to operation of the at least one movable part.
21. The method of claim 12, wherein:
the at least one movable part includes a leg operable to move the body relative to a surface or an arm operable to manipulate an object or carry a load; and

delivering power to operate the modular component comprises delivering power to operate the leg or the arm, respectively according to the received information.
19. The method of claim 15, wherein:
the at least one movable part includes a leg operable to move the body relative to a surface or an arm operable to manipulate an object or carry a load; and

delivering the hydraulic fluid through the hydraulic connector to operate the at least one movable part comprises delivering the hydraulic fluid through the hydraulic connector to operate the leg or the arm respectively according to the information received from the modular component.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Takamura (US Patent No. 6,421,585) in view of Schonlau (US Patent No. 4,990,839).

As per Claim 1, Takamura discloses a robotic system (1) (Figs. 1-3A; 3:18-5:46) comprising:
a body (3) (Figs. 1, 3A; 3:18-4:42);
a power source (as per battery 21 in body 3, S15) coupled to the body (3) (Figs. 1, 3A; 3:18-4:42);
a modular component (4) comprising at least one moveable part (41) (Figs. 1, 3A; 4:60-66, 5:55-6:2);
a node (25, 29) coupled to the body (3) (Fig. 3A; 4:18-66) and comprising:
an attachment mechanism (25) (Figs. 2, 3A; 4:18-42, 5:55-6:14), the attachment mechanism (25) configured to removably couple the modular component (4) to the node (25, 29) (Figs. 2, 3A; 4:18-42, 5:55-6:14); and
a connector (as per SP2/SP3) configured to deliver power from the power source (as per battery 21 in body 3, S15) to the modular component (4) to operate the modular component (4) to rotate the at least one movable part (41) relative to the body (3) when the modular component (4) is coupled to the node (24, 29) (Figs. 1, 3A; 3:43-48, 4:60-66), the connector (as per SP2/SP3) comprising:
an interface (as per line between HUB 29 and HUB 25), wherein power is delivered to the modular component (4) by way of the interface (as per line between HUB 29 and HUB 25) (Figs. 1, 3A; 3:43-48, 4:60-66, 6:53-67); and
a control system (5, 6, 19, 45) coupled to the body (3) (Fig. 3A; 4:18-6:20), the control system (5, 6, 19, 45) configured to:
in response to the modular component (4) being attached to the node (24, 29), receive information from the modular component (4) by way of the interface (as per line between HUB 29 and HUB 25) (Figs. 3A, 4; 4:18 -6:20, 9:65-10:66); and
deliver power (as per battery 21 in body 3, S15) through the interface (as per line between HUB 29 and HUB 25) to operate the modular component (4) in part based on the received information (Figs. 1, 3A, 4; 3:43-48, 4:18-6:20, 9:65-10:66).
Takamura does not expressly disclose:
the connector comprising a cylindrical chamber configured to receive a corresponding cylindrical component of the modular component, whereby the modular component rotates about a longitudinal axis of the cylindrical chamber when the modular component is operated; and
wherein power is delivered when the corresponding cylindrical component is received at the cylindrical chamber.
Schonlau discloses robotic system (10) in which an arm set (14) is positioned by a processor (12) (Figs. 1-2; 4:26-66).  In one embodiment, arm set (14) includes a joint connector (18), the joint connector (18) having an upper driven sleeve (36) connecting to an elbow link (32) and a base sleeve (38) connecting to a straight link (30) (Figs. 2, 5; 5:14-38).  A support sleeve (80) of the base sleeve (38) extends into the driven sleeve (36) and is supported by bearings (78) along an inner portion of the driven sleeve (36) (Fig. 7; 6:4-23).  In accordance with the bearings (78) and operation of an actuator (64) within the base sleeve (38), the base sleeve (38) and driven sleeve (36) rotate (as per 33, 34) relative to each another along an axis (39) (Fig. 5; 5:14-38).  Electrical signals pass between the base sleeve (38) and driven sleeve (36) via: slip ring conductors (100) located on the exterior of support sleeve (80); and slip ring contact brushes (102) located on the interior surface of driven sleeve (36) adjacent the slip ring conductors (100) (Fig. 5; 6:67-7:23).  In this way, signals from a communications cable (22) are transmitted from the processor (12) to a processor (110) for the actuator (64) within the joint connector (18) in order to cause specified rotations (33, 34) of the sleeves (36, 38) and therefore of the links (32, 30) about a specified axis (39) (Figs. 2, 5, 7, 9, 11; 5:14-8:53).
As such, Schonlau discloses:
the connector (as per interface between conductors 100 and brushes 102) comprising a cylindrical chamber (as per interior of driven sleeve 36) configured to receive a corresponding cylindrical component (80) of the modular component (18), whereby the modular component (18) rotates (as per 33, 34) about a longitudinal axis (39) of the cylindrical chamber (as per interior of driven sleeve 36) when the modular component (18) is operated; and
wherein power (as per signals via conductors 100 and brushes 102) is delivered when the corresponding cylindrical component (80) is received at the cylindrical chamber (as per inner surface of driven sleeve 36).
In this way, the system (10) is adapted for individualized response to a common command signal (1:59-68).  Like Takamura, Schonlau is concerned with robotic control systems.
Therefore, from these teachings of Takamura and Schonlau, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Schonlau to the system of Takamura since doing so would enhance the system by adapting the system for individualized response to a common command signal.

As per Claim 2, the combination of Takamura and Schonlau teaches or suggests all limitations of Claim 1.  Takamura further discloses wherein the power source (battery 21 in body 3, S15) comprises an electrical power source that provides electrical power (as per “electrically connected” in 2:22-23, claim 1) for operating the modular component (41) (Fig. 3A; 3:44-6:20).

As per Claim 3, the combination of Takamura and Schonlau teaches or suggests all limitations of Claim 1.  Takamura does not expressly disclose wherein: the cylindrical chamber includes a cylindrical inner wall; and the interface is disposed along the cylindrical inner wall of the cylindrical chamber.
See rejection of Claim 1 for discussion of teachings of Schonlau.  Schonlau further discloses wherein: the cylindrical chamber (per interior of driven sleeve 36) includes a cylindrical inner wall (as per surface of interior of driven sleeve 36); and the interface (as per contact between conductors 100 and brushes 102) is disposed along the cylindrical inner wall (as per surface of interior of driven sleeve 36) of the cylindrical chamber (per interior of driven sleeve 36).
Therefore, from these teachings of Takamura and Schonlau, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Schonlau to the system of Takamura since doing so would enhance the system by adapting the system for individualized response to a common command signal.

As per Claim 4, the combination of Takamura and Schonlau teaches or suggests all limitations of Claim 1.  Takamura further discloses wherein:
the received information includes an identity (as per S31) of the modular component (4) (Fig. 3A; 7:21-46); and
the control system (5, 6, 19, 45) controls operation of the modular component (4) according to operating characteristics (as per “behavior … capabilities” in 7:31-37) corresponding to the identity (as per S31) of the modular component (4) (Fig. 3A; 7:21-46).

As per Claim 5, the combination of Takamura and Schonlau teaches or suggests all limitations of Claim 4.  Takamura further discloses wherein the received information (as per S31) includes the operating characteristics (as per “behavior … capabilities” in 7:31-37) (Fig. 3A; 7:21-46).

As per Claim 6, the combination of Takamura and Schonlau teaches or suggests all limitations of Claim 4.  Takamura further discloses wherein the control system (5, 6, 19, 45), based on the identity (as per S31) of the modular component (4), retrieves the operating characteristics (as per “behavior … capabilities” in 7:31-37) from data storage (49) in communication with the control system (5, 6, 19, 45) (Fig. 3A; 7:21-46).
As per Claim 7, the combination of Takamura and Schonlau teaches or suggests all limitations of Claim 1.  Takamura further discloses wherein the received information includes sensor information (as per 28) generated by one or more sensors (28) disposed at the modular component (4), the sensor information (as per 28) related to operation of the modular component (4) (Fig. 3A; 4:18-42, 5:14-6:42).

As per Claim 8, the combination of Takamura and Schonlau teaches or suggests all limitations of Claim 1.  Takamura further discloses wherein the received information includes a measure of the power delivered (as per “power consumption” in 6:58) to the modular component (4) (Fig. 3A; 4:18-42, 5:14-6:67).

As per Claim 9, the combination of Takamura and Schonlau teaches or suggests all limitations of Claim 1.  Takamura further discloses wherein the received information includes at least one of [(a) kinematic information,] (b) calibration data (as per “calibration information” in 7:35), [(c) motion limits, or (d) strength limits] relating to operation of the modular component (4) (Fig. 3A; 7:21-46).

As per Claim 10, the combination of Takamura and Schonlau teaches or suggests all limitations of Claim 1.  Takamura further discloses wherein:
the at least one movable part (41) includes a leg (e.g., 4A) operable to move the body (3) relative to a surface (Figs. 1-3A; 3:18-29, 4:18-66) or [an arm operable to manipulate an object or carry a load]; and
the control system (5, 6, 19, 45) is configured to deliver power to operate the leg (e.g., 4A) or [the arm, respectively] according to the received information (Figs. 1-3A; 3:18-29, 4:18-66).

As per Claim 11, the combination of Takamura and Schonlau teaches or suggests all limitations of Claim 1.  Takamura further discloses wherein the attachment mechanism (25) includes a plurality of attachment mechanisms (as per each hub 29) configured to removably couple a plurality of respective modular components (4A-D) to the node (25, 29) (Figs. 1-3A; 3:18-6:20), the plurality of respective modular components (4A-D) comprising a plurality of respective moveable parts (as per each actuator 41) operable to move (as per operation of each actuator 41) relative to the body (3) when the plurality of respective modular components (4A-D) are attached to the body (3) (Figs. 1-3A; 3:18-6:20), and wherein the control system (5, 6, 19, 45) is configured to:
in response to the plurality of respective modular components (4A-D) being removably coupled to the node (25, 29), receive additional information from the plurality of respective modular components (4A-D) (Figs. 1, 3A, 4; 3:43-48, 4:18 -6:20, 9:65-10:66); and
operate the plurality of respective modular components (4A-D) relative to each other based on the additional information received from the plurality of respective modular components (4A-D) (Figs. 1, 3A, 4; 3:43-48, 4:18 -6:20, 9:65-10:66).

As per Claim 12, Takamura discloses a method comprising:
engaging, by way of an attachment mechanism (25) of a node (25, 29) of a robotic system (1) (Figs. 1-3A; 3:18-4:66), a modular component (4) to the node (25, 29) (Figs. 1-3A; 3:18-4:66), a power source (as per battery 21 in body 3, S15) coupled to a body (3) of the robotic system (1) (Figs. 1, 3A; 3:43-48, 4:60-66);
coupling, by way of a connector (as per SP2/SP3) of the node (25, 29), the modular component (4) to the node (25, 29) to deliver power from the power source (as per battery 21 in body 3, S15) to the modular component (4) to operate the modular component (4) to rotate at least one moveable part (41) of the modular component (4) relative to the body (3) when the modular component (4) is coupled to the node (25, 29) (Figs. 1, 3A; 3:43-48, 4:60-66), the connector (Figs. 1, 3A; 3:43-48, 4:60-66) comprising:
an interface (as per line between HUB 29 and HUB 25), wherein power is delivered to the modular component (4) by way of the interface (as per line between HUB 29 and HUB 25) (Figs. 1, 3A; 3:43-48, 4:60-66, 6:53-67);
receiving information from the modular component (4) by way of the interface (as per line between HUB 29 and HUB 25) when the modular component (4) is coupled to the node (25, 29) (Figs. 3A, 4; 4:18 -6:20, 9:65-10:66); and
delivering power (as per battery 21 in body 3, S15) through the interface (as per line between HUB 29 and HUB 25) to operate the modular component (4) in part based on the received information (Figs. 1, 3A, 4; 3:43-48, 4:18-6:20, 9:65-10:66).
Takamura does not expressly disclose:
the connector comprising a cylindrical chamber that receives a corresponding cylindrical component of the modular component when the modular component is coupled to the node, whereby the modular component rotates about a longitudinal axis of the cylindrical chamber when the modular component is operated; and
wherein power is delivered when the corresponding cylindrical component is received at the cylindrical chamber.
Schonlau discloses robotic system (10) in which an arm set (14) is positioned by a processor (12) (Figs. 1-2; 4:26-66).  In one embodiment, arm set (14) includes a joint connector (18), the joint connector (18) having an upper driven sleeve (36) connecting to an elbow link (32) and a base sleeve (38) connecting to a straight link (30) (Figs. 2, 5; 5:14-38).  A support sleeve (80) of the base sleeve (38) extends into the driven sleeve (36) and is supported by bearings (78) along an inner portion of the driven sleeve (36) (Fig. 7; 6:4-23).  In accordance with the bearings (78) and operation of an actuator (64) within the base sleeve (38), the base sleeve (38) and driven sleeve (36) rotate (as per 33, 34) relative to each another along an axis (39) (Fig. 5; 5:14-38).  Electrical signals pass between the base sleeve (38) and driven sleeve (36) via: slip ring conductors (100) located on the exterior of support sleeve (80); and slip ring contact brushes (102) located on the interior surface of driven sleeve (36) adjacent the slip ring conductors (100) (Fig. 5; 6:67-7:23).  In this way, signals from a communications cable (22) are transmitted from the processor (12) to a processor (110) for the actuator (64) within the joint connector (18) in order to cause specified rotations (33, 34) of the sleeves (36, 38) and therefore of the links (32, 30) about a specified axis (39) (Figs. 2, 5, 7, 9, 11; 5:14-8:53).
As such, Schonlau discloses:
the connector (as per interface between conductors 100 and brushes 102) comprising a cylindrical chamber (as per interior of driven sleeve 36) that receives a corresponding cylindrical component (80) of the modular component (18), whereby the modular component (18) rotates (as per 33, 34) about a longitudinal axis (39) of the cylindrical chamber (as per interior of driven sleeve 36) when the modular component (18) is operated; and
wherein power (as per signals via conductors 100 and brushes 102) is delivered when the corresponding cylindrical component (80) is received at the cylindrical chamber (as per inner surface of driven sleeve 36).
In this way, the system (10) is adapted for individualized response to a common command signal (1:59-68).  Like Takamura, Schonlau is concerned with robotic control systems.
Therefore, from these teachings of Takamura and Schonlau, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Schonlau to the system of Takamura since doing so would enhance the system by adapting the system for individualized response to a common command signal.


As per Claim 13, the combination of Takamura and Schonlau teaches or suggests all limitations of Claim 12.  Takamura further discloses wherein the power source (battery 21 in body 3, S15) comprises an electrical power source that provides electrical power (as per “electrically connected” in 2:22-23, claim 1) for operating the modular component (41) (Fig. 3A; 3:44-6:20).


As per Claim 14, the combination of Takamura and Schonlau teaches or suggests all limitations of Claim 12.  Takamura does not expressly disclose wherein: the cylindrical chamber includes a cylindrical inner wall; and the interface is disposed along the cylindrical inner wall of the cylindrical chamber.
See rejection of Claim 12 for discussion of teachings of Schonlau.  Schonlau further discloses wherein: the cylindrical chamber (per interior of driven sleeve 36) includes a cylindrical inner wall (as per surface of interior of driven sleeve 36); and the interface (as per contact between conductors 100 and brushes 102) is disposed along the cylindrical inner wall (as per surface of interior of driven sleeve 36) of the cylindrical chamber (per interior of driven sleeve 36).
Therefore, from these teachings of Takamura and Schonlau, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Schonlau to the system of Takamura since doing so would enhance the system by adapting the system for individualized response to a common command signal.

As per Claim 15, the combination of Takamura and Schonlau teaches or suggests all limitations of Claim 12.  Takamura further discloses wherein:
the received information includes an identity (as per S31) of the modular component (4) (Fig. 3A; 7:21-46); and
operation of the modular component (4) is controlled according to operating characteristics (as per “behavior … capabilities” in 7:31-37) that correspond to the identity (as per S31) of the modular component (4) (Fig. 3A; 7:21-46).

As per Claim 16, the combination of Takamura and Schonlau teaches or suggests all limitations of Claim 15.  Takamura further discloses wherein the received information (as per S31) includes the operating characteristics (as per “behavior … capabilities” in 7:31-37) (Fig. 3A; 7:21-46).

As per Claim 17, the combination of Takamura and Schonlau teaches or suggests all limitations of Claim 15.  Takamura further discloses wherein the method further comprises, based on the identity (as per S31) of the modular component (4), retrieving the operating characteristics (as per “behavior … capabilities” in 7:31-37) from data storage (49) in communication with the robotic system (1) (Fig. 3A; 7:21-46).

As per Claim 18, the combination of Takamura and Schonlau teaches or suggests all limitations of Claim 12.  Takamura further discloses wherein the received information includes sensor information (as per 28) generated by one or more sensors (28) disposed at the modular component (4), the sensor information (as per 28) related to operation of the modular component (4) (Fig. 3A; 4:18-42, 5:14-6:42).

As per Claim 19, the combination of Takamura and Schonlau teaches or suggests all limitations of Claim 12.  Takamura further discloses wherein the received information includes a measure of the power delivered (as per “power consumption” in 6:58) to the modular component (4) (Fig. 3A; 4:18-42, 5:14-6:67).

As per Claim 20, the combination of Takamura and Schonlau teaches or suggests all limitations of Claim 12.  Takamura further discloses wherein the received information includes at least one of [(a) kinematic information,] (b) calibration data (as per “calibration information” in 7:35), [(c) motion limits, or (d) strength limits] relating to operation of the modular component (4) (Fig. 3A; 7:21-46).

As per Claim 21, the combination of Takamura and Schonlau teaches or suggests all limitations of Claim 12.  Takamura further discloses wherein:
the at least one movable part (41) includes a leg (e.g., 4A) operable to move the body (3) relative to a surface (Figs. 1-3A; 3:18-29, 4:18-66) or [an arm operable to manipulate an object or carry a load]; and
delivering power to operate the modular component (4) comprises delivering power to operate the leg (e.g., 4A) or [the arm, respectively] according to the received information (Figs. 1-3A; 3:18-29, 4:18-66).

As per Claim 22, the combination of Takamura and Schonlau teaches or suggests all limitations of Claim 12.  Takamura further discloses wherein:
engaging the modular component (4) to the node comprises (25, 29) engaging, by way of a plurality of attachment mechanism (as per each hub 29) of the node (25, 29), a plurality of respective modular components (4A-D) to the node (25, 29) (Figs. 1-3A; 3:18-6:20), the plurality of respective modular components (4A-D) comprising a plurality of respective moveable parts (as per each actuator 41) operable to move (as per operation of each actuator 41) relative to the body (3) when the plurality of respective modular components (4A-D) are coupled to the node (25, 29) (Figs. 1-3A; 3:18-6:20); 
receiving additional information comprises receiving respective information from each modular component (4A-D) of the plurality of respective modular components (4A-D) coupled to the node (Figs. 1, 3A, 4; 3:43-48, 4:18 -6:20, 9:65-10:66); and
delivering power comprises delivering power to each modular component (4A-D) of the plurality of respective modular components (4A-D) coupled to the node (25, 29) to operate the respective plurality of modular components (4A-D) relative to one another based in part on the received additional information (Figs. 1, 3A, 4; 3:43-48, 4:18 -6:20, 9:65-10:66).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664